DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. Applicant contends the prior art of record fails to teach the claim limitations. The Examiner respectfully disagrees.
Specifically, Applicant argues Petcavich fails to teach any layers as UV blocking by citing [0046] and noting that the transparent substrate is typically composed of PET that is UV absorbent. It should be noted a UV absorber is defined as a substance that absorbs ultraviolet radiant energy, then dissipates the energy in a harmless form. This would mean the UV light does not pass through the layer, which would block the UV light and render the material opaque to UV light. 
Additionally, the Applicant does not address the standoff layer 610, which is explicitly cited as the UV blocking layer. [0046] of Petcavich notes how the standoff layer is made of acrylic. It is commonly known to filter and block UV light. It should also be noted, the Applicant mentions the use of acrylic later in the claims in order to block UV light as part of the UV blocking layer. 
Further, Applicant, in claim 2, notes that the “UV-blocking layer is formed to be opaque in a region of the electromagnetic spectrum of from 315 to 400 nanometers.” Thus, in Applicant’s claims, the UV blocking layer is not completely opaque to allow any UV light to pass through as is currently being argued. If Applicant contends the UV blocking layer is opaque to ALL UV light, as currently argued, but then takes the inconsistent position that it is opaque in only a given region, then a 112 issue arises and will need to be addressed.
Applicant argues Bauer does not teach blocking of UV light. However, Petcavich teaches this, as noted above, and Bauer was simply used to show that the layers may be opaque, which Bauer explicitly states in [0103]. 
Applicant also argues that the combination of Petcavich and Bauer would make a device unfit for it’s intended purpose and the references teaches away from one another. When determining whether a reference teaches away, MPEP 2143 states, “[t]he Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007). Additionally, MPEP 2141.02 states, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, the prior art references necessarily must “criticize, discredit or otherwise discourage the solution claimed.” The references provided by the Examiner do not recite any language required to support a teaching away argument.	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has clearly pointed out a rationale and motivation to combine pulled directly from the prior art references. While the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With respect to Claims 2-6, Applicant appears to argue the aspect of Petcavich and Bauer previously argued also applies. Applicant argues Petcavich and Bauer cannot be UV blocking. However, as noted above, if Applicant’s interpretation of the claim terms is to be believed, a 112 issue arises and needs to be addressed. A UV blocking layer cannot be totally opaque to block all UV light while also allowing UV light outside of a specific electromagnetic spectrum. These are inconsistent limitations and raise 112 issues that will need to be addressed.
As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Petcavich, US PG-Pub 2016/0291478, hereinafter Petcavich, in view of Bauer et al., US PG-Pub 2015/0370284, hereinafter Bauer.
Regarding Claim 1, Petcavich teaches a method of manufacturing a touch sensor with conductive lines ([0045]), comprising: 
applying a UV-blocking layer (standoff layers 610) to a first surface of a transparent substrate (transparent substrate 410; Figs. 6A-6H, and corresponding descriptions); 
applying a first photoresist layer (photoresist layers 630) over the UV-blocking layer (Figs. 6A-6H, and corresponding descriptions); 
applying a second photoresist layer (photoresist layers 630) over a second surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
photo-patterning the first photoresist layer and the second photoresist layer using UV radiation (UV radiation 660; Figs. 6A-6H, and corresponding descriptions; [0051]); 
developing the first photoresist layer and the second photoresist layer (Figs. 6A-6H, and corresponding descriptions; [0050]-[0052]); 
forming a first metal circuit (metal 670) over the first surface according to pattern formed by the first photoresist layer (Figs. 6A-6H, and corresponding descriptions); and, 
forming a second metal circuit (metal 670) over the second surface according to pattern formed by the second photoresist layer (Figs. 6A-6H, and corresponding descriptions).
However, Petcavich does not explicitly teach the UV-blocking layer being opaque to UV radiation.
Bauer teaches the UV-blocking layer being opaque to UV radiation (Bauer: [0103], [0125]-[0127]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the opaqueness taught by Bauer into the device taught by Petcavich in order to block light (Bauer: [0103]), thereby providing a higher quality touch sensitive device.
Regarding Claim 2, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the UV-blocking layer is formed to be opaque in a region of the electromagnetic spectrum of from 315 to 400 nanometers (Bauer: [0060], [0103]).
Regarding Claim 3, Petcavich, as modified by Bauer, teaches the method of claim 2, wherein the UV-blocking layer is formed by mixing at least one of: 
2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylene bis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3, 5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition (Bauer: [0144]-[0145]).
Regarding Claim 4, Petcavich, as modified by Bauer, teaches the method of claim 3, wherein the polymer binder solvent composition is one of: acrylic, epoxy, urethane, or ester functional material (Bauer: [0144]-[0145]).
Regarding Claim 5, Petcavich, as modified by Bauer, teaches the method of claim 4, wherein the mixing comprises mixing from 0.01 to 4 percent by weight of UV-blocking material (Petcavich: [0056]; Bauer: [0087]-[0089], [0144]-[0145]).
Regarding Claim 6, Petcavich, as modified by Bauer, teaches the method of claim 4, wherein the mixing comprises mixing from 20% to 25% solids polymer and from 3% to 4% UV absorber material (Petcavich: [0056]; Bauer: [0087]-[0089], [0144]-[0145]).
Regarding Claim 7, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the first metal circuit and the second metal circuit are formed of a transparent conductor material (Petcavich: [0033]).
Regarding Claim 8, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the first metal circuit and the second metal circuit are formed of metallic conductor material that is opaque in the visible spectrum (Petcavich: [0033]).
Regarding Claim 9, Petcavich, as modified by Bauer, teaches the method of claim 8, wherein the first photoresist layer and the second photoresist layer comprise a catalytic photoresist having catalytic nanoparticles mixed in photoresist material (Petcavich: [0047], [0055]-[0060]).
Regarding Claim 10, Petcavich, as modified by Bauer, teaches the method of claim 9, further comprising forming a standoff photoresist layer (Petcavich: standoff photoresist layer 610) on the second surface of the transparent substrate prior to applying the second photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 11, Petcavich, as modified by Bauer, teaches the method of claim 9, further comprising forming a standoff photoresist layer (Petcavich: standoff photoresist layer 610) on the UV-blocking layer prior to applying the first photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 12, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein photo-patterning comprises simultaneously exposing the first photoresist layer and the second photoresist layer to UV radiation (Petcavich: Figs. 6A-6H, and corresponding descriptions).
Regarding Claim 13, Petcavich, as modified by Bauer, teaches the method of claim 1, wherein the UV-blocking layer is formed to have a thickness of at least 5 microns after drying (Petcavich: Figs. 6A-6H, and corresponding descriptions; [0046]-[0051]; Bauer: [0109]-[0120]).
Regarding Claim 14, Petcavich teaches a method of manufacturing a touch sensor with conductive lines, comprising: 
forming a transparent substrate (transparent substrate 410) by mixing a UV-blocking material (standoff layers 610) into a transparent substrate material (Figs. 6A-6H, and corresponding descriptions); 
applying a first photoresist layer (photoresist layers 630) over a first surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
applying a second photoresist layer (photoresist layers 630) over a second surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
photo-patterning the first photoresist layer and the second photoresist layer using UV radiation (UV radiation 660; Figs. 6A-6H, and corresponding descriptions; [0051]); 
developing the first photoresist layer and the second photoresist layer (Figs. 6A-6H, and corresponding descriptions; [0050]-[0052]); 
forming a first metal circuit (metal 670) over the first surface according to pattern formed by the first photoresist layer (Figs. 6A-6H, and corresponding descriptions); and, 
forming a second metal circuit (metal 670) over the second surface according to pattern formed by the second photoresist layer (Figs. 6A-6H, and corresponding descriptions).
However, Petcavich does not explicitly teach the UV-blocking layer being opaque to UV radiation.
Bauer teaches the UV-blocking layer being opaque to UV radiation (Bauer: [0103], [0125]-[0127]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the opaqueness taught by Bauer into the device taught by Petcavich in order to block light (Bauer: [0103]), thereby providing a higher quality touch sensitive device.
Regarding Claim 15, Petcavich, as modified by Bauer, teaches the method of claim 14, wherein the transparent substrate material comprises one of: polyethylene terephthalate ("PET"), polyethylene naphthalate ("PEN"), cellulose acetate ("TAC"), cycloaliphatic hydrocarbons ("COP"), polymethylmethacrylates ("PMMA"), polyimide ("PI"), bi-axially-oriented polypropylene ("BOPP") (Petcavich: [0035]).
Regarding Claim 16, Petcavich, as modified by Bauer, teaches the method of claim 15, wherein the UV-blocking material comprises one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylene bis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3, 5-triazin-2-yl)5-(octyloxy)-phenol (Bauer: [0144]-[0145]).
Regarding Claim 17, Petcavich teaches a touch sensor for a touch screen ([0001]), comprising: 
a transparent substrate (transparent substrate 410); 
a UV-blocking layer (standoff layers 610) on a first surface of the transparent substrate (Figs. 6A-6H, and corresponding descriptions); 
a first conductive circuit (metal 670) over the first surface according to a first pattern (Figs. 6A-6H, and corresponding descriptions); and, 
a second conductive circuit (metal 670) over a second surface of the transparent substrate according to a second pattern (Figs. 6A-6H, and corresponding descriptions).
However, Petcavich does not explicitly teaches the second pattern different from the first pattern.
Bauer teaches the second pattern different from the first pattern (Bauer: [0068], [0106], [0121]-[0132]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the patterning taught by Bauer into the device taught by Petcavich in order to allow for a more accurate touch sensor (Bauer: [0127]), thereby providing a higher quality touch sensitive device
Regarding Claim 18, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the first conductive circuit and the second conductive circuit comprise transparent conductor material (Petcavich: [0033]).
Regarding Claim 19, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, further comprising: 
a first catalytic photoresist layer (Petcavich: photoresist layers 630) over the UV-blocking layer (Petcavich: Figs. 6A-6H, and corresponding descriptions); 
a second catalytic photoresist layer (Petcavich: photoresist layers 630) over the second surface of the transparent substrate (Petcavich: Figs. 6A-6H, and corresponding descriptions); 
wherein the first conductive circuit comprises metal deposited over the first catalytic photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions), and the second conductive circuit comprises metal deposited over the second catalytic photoresist layer (Petcavich: Figs. 6A-6H, and corresponding descriptions), wherein the metal is opaque to visible light (Petcavich: [0033]).
Regarding Claim 20, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the UV-blocking layer comprises one of: 2,2Methylenebis[6-(2H-benzotriazol-2-yl-4(1,1,3,3-tetramethylbutyl)phenol],2,2'-pphenylene bis-4H-3,1-benzoxazin-4-one, and 2-(4,6-Bis-(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)5-(octyloxy)-phenol, in a polymer binder solvent composition (Bauer: [0144]-[0145]).
Regarding Claim 21, Petcavich, as modified by Bauer, teaches the touch sensor of claim 20, wherein the polymer binder solvent composition comprises one of: acrylic, epoxy, urethane, or ester functional material (Bauer: [0144]-[0145]).
Regarding Claim 22, Petcavich, as modified by Bauer, teaches the touch sensor of claim 17, wherein the UV-blocking layer has a thickness of from 10 to 15 microns (Petcavich: Figs. 6A-6H, and corresponding descriptions; [0046]-[0051]; Bauer: [0109]-[0120]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627